DETAILED ACTION+
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 3/4/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-35 were cancelled in a preliminary amendment. 
5.	Claims 36-60 are new and pending. 
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 3/4/2020 and 1/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 36-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Regarding claims 40, 41, 50, and 51, the phrase “such that” or "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
b) Claims 37 and 47 recites the limitation "the uplink.” There is insufficient antecedent basis for this limitation in the claim. Also, “the uplink” is not the same as “uplink grant” which was previously recited. 
c) Claims 41 and 51 recites the limitation "the OnDuration Timer.” There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 36-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AGIWAL et al.  US 20170251518 hereafter Agiwal.

As to Claim 36.  (New)      Agiwal discloses a method, comprising [Title: System and Method of Discontinuous operation in Beamformed System]:
configuring, by a network node [i.e. BS (Base Station)], a user equipment [i.e. UE] with a timer that is started when user equipment active time [i.e. On duration per DRX cycle, see 0198] starts [Fig. 1, Sections 0072, 0078: A UE is configured with a DRX cycle which consists of an On Duration-110 and a DRX Period. A UE configured with a DRX cycle that consists of an On Duration and a DRX Period; length of On Duration and start of DRX cycle is configured to the UE by the network e.g. BS in signaling message];
	and while the configured timer is running [i.e. on duration not ended], preventing [i.e. postpone] the user equipment from generating a beam management report [i.e. beam feedback] autonomously [Sections 0093, 0108: The network signal an indication to allow postponed DL monitoring channel until fixed/max/min/ duration of `X` for the UE to postpone before UL beam feedback in terms of time durations. If the beam feedback is not received from the UE, the BS determines that the on duration is not ended]. 

As to Claim 37.  (New)    Agiwal discloses the method according to claim 36, further comprising [Title: System and Method of Discontinuous operation in Beamformed System]: 
	providing the user equipment with a valid uplink grant [i.e. radio resources or UL grant], which allows the user equipment to generate the beam management report [Sections 0088, 0234: The UE sends beam feedback to the BS, which can be sent using dedicated radio resources (i.e. grant) configured for configured during the On Duration and signaled to the UE. During an on duration, a BS transmit PDCCH for scheduling and beam information is not received, the BS transmit an UL grant for scheduling], 
and receiving the beam management report [i.e. beam feedback] from the user equipment in the uplink after the configured timer [i.e. On duration] expires [Sections 0108, 0109, 0243: If the beam feedback is not received from the UE, the BS determines whether the on duration is ended, and if the on duration is not ended, the BS waits for receiving the beam feedback from the UE when the on duration is ended (i.e. expires). The beam feedback is received from the UE, then the BS starts scheduling data to the UE. UE transmits UL beam feedback using the scheduled Resource].

As to Claim 38.    (New)    Agiwal discloses the method according to claim 37 [Title: System and Method of Discontinuous operation in Beamformed System],
wherein the receiving comprises receiving, by the network node [i.e. BS (Base Station)], the beam management report [i.e. beam feedback] piggybacked with other data in a medium access control (MAC) control element (CE) [Sections 0109, 0163, 0376: UE transmits UL beam feedback using the scheduled Resource. The UE may send beam feedback and CQI (i.e. channel quality information/data). A field of the MAC message (i.e. data) or any other mac control element-CE), or any other form of information multiplexed or embedded in the beam feedback].

As to Claim 39.  (New)    Agiwal discloses the method according to claim 37 [Title: System and Method of Discontinuous operation in Beamformed System],
 wherein the receiving comprises: receiving the beam management report on a physical uplink shared channel (PUSCH) allocation that was provided for other purposes; or receiving the beam management report on a physical uplink control channel (PUCCH) allocation [Sections 0071, 0120: The network allocates radio resources to the UE to facilitate the transfer of data via shared data channels (i.e. SCH). The UE may transmit beam feedback by following the beam feedback channel and procedures].

As to Claim 40.    (New)     Agiwal discloses the method according to claim 36 [Title: System and Method of Discontinuous operation in Beamformed System], 
wherein the configuring comprises configuring the user equipment such that the user equipment is prevented from generating or sending a beam management report unless a ‘drx-InactivityTimer’ is running [Figs. 1-2, Sections 0073, 0225: When a scheduling message is received during the On Duration, the UE starts a DRX Inactivity Timer and monitors the PDCCH while the DRX Inactivity Timer is running. If a UE receives any PDCCH message for example UL beam feedback grant then based on 3GPP LTE standard the UE will operate and send uplink feedback transmission].
As to Claim 41.    (New)   Agiwal discloses the method according to claim 36 [Title: System and Method of Discontinuous operation in Beamformed System],
	wherein the configuring comprises configuring the user equipment such that the user equipment is prevented from generating or sending a beam management report when the ‘onDurationTimer’ is running [Sections 0093, 0108: The network signal an indication to allow postponed DL monitoring channel until fixed/max/min/ duration of `X` for the UE to postpone before UL beam feedback in terms of time durations. If the beam feedback is not received from the UE, the BS determines that the on duration is not ended]. 

As to Claim 42.    (New)     Agiwal discloses the method according to claim 37 [Title: System and Method of Discontinuous operation in Beamformed System],  
wherein the receiving comprises, when the configured timer expires and the user equipment is still on active time monitoring physical downlink control channel (PDCCH) [Sections 0154: However, if the on duration (i.e. timer) is ended (i.e. expires), the UE extends the `On duration` and the UE does not sleep and keep monitoring (i.e. PDCCH)],
 receiving at least one of the beam management report or scheduling request (SR) from the user equipment [Sections 0155, 0192: If the beam feedback condition is met, the UE sends beam feedback to the BS using dedicated radio resources configured for beam feedback, or using the dedicated SR. The UE sends beam feedback to the BS using dedicated radio resources for beam feedback or using dedicated SR followed by beam feedback].

As to Claim 43.  (New)     Agiwal discloses the method according to claim 36, further comprising [Title: System and Method of Discontinuous operation in Beamformed System]:
     configuring the beam management report to be of limited form or size [i.e. configured with number of beam] during the configured timer so that a limited number of beams are reported [Sections 0145: The UE has found one/multiple/network configured number of TX beam(s) in the extended `On Duration`  then the UE sends the beam feedback to the BS].

As to Claim 44.  (New)     Agiwal discloses the method according to claim 36, further comprising [Title: System and Method of Discontinuous operation in Beamformed System]:
     providing the user equipment with a medium access control or physical downlink control channel order to reset the configured timer to prolong the time the user equipment is prohibited to send a report or to skip the configured timer and be allowed to generate the beam management report [Sections 0136, 0145, 0349: The BS may extend (i.e. prolong) on duration by implicit or explicit indication. The BS may signal the UE whether to extend On Duration or not. The UE does not start monitoring the downlink and the UE skips DL monitoring of `ON Duration as well].

As to Claim 45.  (New)   Agiwal discloses the method according to claim 36, further comprising [Title: System and Method of Discontinuous operation in Beamformed System]
       using uplink grant of sufficient size to poll the user equipment to provide the beam management report [Section 0234, 0383: During an on duration, a BS transmit PDCCH for scheduling and beam information is not received, the BS transmit an UL grant for scheduling or requesting UCI. The UE may start monitoring the downlink to check for UL grant message to send the beam feedback].

As to Claim 46. (New)   Agiwal discloses an apparatus [i.e. BS (Base Station)], comprising: at least one processor [i.e. Controller-3020]; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor [Fig. 30, Sections 0405, 0407: The controller-3020 control the BS to perform functions and transmit, to a terminal, configuration information of DRX. The controller may be at least one processor with BS operations implemented using a memory storing corresponding program codes]
to cause the apparatus [i.e. BS (Base Station)] at least to configure a user equipment [i.e. UE] with a timer that is started when user equipment active time [i.e. On duration per DRX cycle, see 0198] starts [Fig. 1, Sections 0072, 0078: A UE is configured with a DRX cycle which consists of an On Duration-110 and a DRX Period. A UE configured with a DRX cycle that consists of an On Duration and a DRX Period; length of On Duration and start of DRX cycle is configured to the UE by the network e.g. BS in signaling message];
        and while the configured timer is running [i.e. on duration not ended], prevent [i.e. postpone] the user equipment from generating a beam management report [i.e. beam feedback] autonomously [Sections 0093, 0108: The network signal an indication to allow postponed DL monitoring channel until fixed/max/min/ duration of `X` for the UE to postpone before UL beam feedback in terms of time durations. If the beam feedback is not received from the UE, the BS determines that the on duration is not ended]. 

As to Claim 47.    (New) The apparatus according to claim 46, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to [See Claim 46]: provide the user equipment with a valid uplink grant, which allows the user equipment to generate the beam management report; and receive the beam management report from the user equipment in the uplink after the configured timer expires [See Claim 37 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 48.    (New) The apparatus according to claim 47, wherein when receiving, the at least one memory and computer program code are configured, with the at least one processor [See Claim 46], to cause the apparatus at least to receive the beam management report piggybacked with other data in a medium access control (MAC) control element (CE) [See Claim 38 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 49.    (New) The apparatus according to claim 47, wherein when receiving, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to [See Claim 46]: receive the beam management report on a physical uplink shared channel (PUSCH) allocation that was provided for other purposes; or  receive the beam management report on a physical uplink control channel (PUCCH) allocation [See Claim 39 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 50.    (New) The apparatus according to claim 46, wherein when configuring, the at least one memory and computer program code are configured, with the at least one processor [See Claim 46], to cause the apparatus at least to configure the user equipment such that the user equipment is prevented from generating or sending a beam management report unless a ‘drx-InactivityTimer’ is running [See Claim 40 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 51.    (New) The apparatus according to claim 46, wherein when configuring, the at least one memory and computer program code are configured, with the at least one processor [See Claim 46], to cause the apparatus at least to configure the user equipment such that the user equipment is prevented from generating or sending a beam management report when the ‘onDurationTimer’ is running [See Claim 41 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 52.    (New) The apparatus according to claim 47, wherein when receiving, the at least one memory and computer program code are configured, with the at least one processor [See Claim 46], to cause the apparatus at least to receive, when the configured timer expires and the user equipment is still on active time monitoring physical downlink control channel (PDCCH), at least one of the beam management report or scheduling request (SR) from the user equipment [See Claim 42 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 53.    (New) The apparatus according to claim 46, wherein when configuring, the at least one memory and computer program code are configured, with the at least one processor [See Claim 46], to cause the apparatus at least to configure the beam management report to be of limited form or size during the configured timer so that a limited number of beams are reported [See Claim 43 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 54.    (New) The apparatus according to claim 46, wherein the at least one memory and computer program code are further configured, with the at least one processor [See Claim 46], to cause the apparatus at least to provide the user equipment with a medium access control or physical downlink control channel order to reset the configured timer to prolong the time the user equipment is prohibited to send a report or to skip the configured timer and be allowed to generate the beam management report [See Claim 44 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 55.    (New) The apparatus according to claim 46, wherein the at least one memory and computer program code are further configured, with the at least one processor [See Claim 46], to cause the apparatus at least to use uplink grant of sufficient size to poll the user equipment to provide the beam management report [See Claim 45 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 56.  (New)    Agiwal discloses an apparatus [i.e. User Equipment-UE], comprising: at least one processor [i.e. Controller-2820]; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to [Fig. 29, Sections 0399, 0401: The controller control the UE to perform functions and receive configuration from BS. The controller may be at least one processor with UE operations implemented using a memory unit storing program codes]:
receive a configuration for a timer that is started when a user equipment active time [i.e. On duration per DRX cycle, see 0198]  according to a discontinuous reception cycle starts [Fig. 1, Sections 0072, 0078: A UE is configured with a DRX (discontinuous reception) cycle which consists of an On Duration-110 and a DRX Period. A UE configured with a DRX cycle that consists of an On Duration and a DRX Period; length of On Duration and start of DRX cycle is configured to the UE by the network e.g. BS in signaling message];
	and while the timer is running [i.e. on duration not ended], prevent [i.e. postpone] the apparatus from generating a beam management report [i.e. beam feedback] autonomously [Sections 0093, 0108: The network signal an indication to allow postponed DL monitoring channel until fixed/max/min/ duration of `X` for the UE to postpone before UL beam feedback in terms of time durations. If the beam feedback is not received from the UE, the BS determines that the on duration is not ended]. 

As to Claim 57.    (New) The apparatus according to claim 56, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to [See Claim 56]: receive a valid uplink grant from a network; and generate the beam management report and send the beam management report in uplink after the configured timer expires [See Claim 37 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 58.    (New) The apparatus according to claim 57, wherein when sending, the at least one memory and computer program code are configured, with the at least one processor, to cause [See Claim 56] the apparatus at least to send the beam management report piggybacked with other data using a medium access control (MAC) control element (CE) [See Claim 38 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 59.    (New) The apparatus according to claim 57, wherein when sending, once the configured timer expires and the user equipment is still on active time monitoring physical downlink control channel, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to send at least one of the beam management measurement report or a scheduling request to obtain uplink resources [See Claim 42 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 60.    (New) The apparatus according to claim 56, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause [See Claim 56] the apparatus at least to receive a medium access control (MAC) or physical downlink control channel (PDCCH) order to reset the timer to prolong the time the apparatus is prohibited from sending the beam management report, or to skip the timer to be allowed to generate the beam management report [See Claim 44 because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
	The prior art made of record Guo et al. US 20180167883 in particular Section [0005] The UE performs a beam management during a specific period of time; Section [0141] UE configured with DRX operation for PDCCH monitoring and configured with on duration timer, drx inactivity timer, and drx retransmission timer; and not relied upon is considered pertinent to applicant's disclosure, see PTO-892; Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   June 18, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477